Exhibit 10.6
SECOND AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
          This SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is
dated as of July 21, 2011 by and among (i) Diamond Resorts Parent, LLC, a Nevada
limited liability company (the “Company”), (ii) Cloobeck Diamond Parent, LLC, a
Nevada limited liability company, and 1818 Partners, LLC, a Nevada limited
liability company (collectively, “CDP”), (iii) DRP Holdco, LLC, a Delaware
limited liability company (“Guggenheim”), (iv) Silver Rock (as defined below)
and (v) The Hartford Growth Opportunities Fund, Hartford Growth Opportunities
HLS Fund, Quissett Investors (Bermuda) L.P., Quissett Partners, L.P., The
Hartford Capital Appreciation Fund, Bay Pond Partners, L.P. and Bay Pond
Investors (Bermuda) L.P. (each, a “Wellington Purchaser” and collectively, the
“Wellington Purchaser”).
          WHEREAS, the Company, Cloobeck Diamond Parent, LLC, Guggenheim, Silver
Rock and Soros Strategic Partners LP are parties to that certain Amended and
Restated Registration Rights Agreement, dated as of June 17, 2010, as amended by
that certain Amendment to Amended and Restated Registration Rights Agreement,
dated as of February 18, 2011 (the “Original Agreement”);
          WHEREAS, Section 11(b) of the Original Agreement provides that the
Original Agreement may be amended upon the prior written consent of (i) the
Company, (ii) the holders of a majority of the number of CDP Registrable
Securities, and (iii) the holders of a majority of the number of Investor
Registrable Securities (as such term is defined in the Original Agreement); and
          WHEREAS, the undersigned, being (i) the Company, (ii) the holders of a
majority of the number of CDP Registrable Securities, (iii) the holders of a
majority of the number of Investor Registrable Securities under the Original
Agreement and (iv) the Wellington Purchasers, desire to amend and restate the
Original Agreement to, among other things, provide registration rights to the
Wellington Purchasers, on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
          1. Definitions. As used herein, the following terms shall have the
following meanings.
          “CDP Registrable Securities” means (i) all Common Units acquired by,
or issued or issuable to CDP on or after April 26, 2007, and (ii) all equity
securities issued or issuable directly or indirectly with respect to any Common
Units described in clause (i) above by way of a unit or stock dividend or unit
or stock split or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular CDP Registrable Securities, such securities shall cease to be CDP
Registrable Securities when they have been registered and sold under the
Securities Act, sold to the public in compliance with

 



--------------------------------------------------------------------------------



 



Rule 144 or sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned.
          “Common Units” shall have the meaning ascribed to such term in the LLC
Agreement, but shall also include any Successor Stock, as defined in Article 13
of the LLC Agreement.
          “Demand Right Investor” means (i) Guggenheim; provided that Guggenheim
holds at least 10% of the total Common Units (determined on a fully-diluted
basis) or 50% of the aggregate Common Units issued to Guggenheim as of the date
hereof, (ii) the Wellington Purchasers; provided that the Wellington Purchasers
hold at least 10% of the total Common Units (determined on a fully-diluted
basis) or 50% of the aggregate Common Units issued to the Wellington Purchasers
as of the date hereof, or (iii) the holder(s) of a majority of the Investor
Registrable Securities.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Guggenheim Registrable Securities” means (i) all Common Units
acquired by, or issued or issuable to Guggenheim on or after June 17, 2010, and
(ii) all equity securities issued or issuable directly or indirectly with
respect to any Common Units described in clause (i) above by way of a unit or
stock dividend or unit or stock split or in connection with a combination of
units or shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Guggenheim Registrable Securities, such
securities shall cease to be Guggenheim Registrable Securities when they have
been registered and sold under the Securities Act, sold to the public in
compliance with Rule 144 or sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned.
          “Investors” means Guggenheim, Silver Rock and the Wellington
Purchasers. “Investor” means any of Guggenheim, Silver Rock or any Wellington
Purchaser.
          “Investor Registrable Securities” means, collectively, the Guggenheim
Registrable Securities, the Silver Rock Registrable Securities and the
Wellington Registrable Securities.
          “LLC Agreement” means the Fourth Amended and Restated Operating
Agreement of the Company, dated as of the date hereof, as amended and/or
restated from time to time.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a bank, a trust company, a land trust,
a business trust, a governmental entity or any department, agency or political
subdivision thereof or any other entity or organization, whether or not it is a
legal entity.
          “Public Offering” means an underwritten public offering and sale of
Common Units or any other type of equity securities that, if held by CDP or an
Investor, would constitute Registrable Securities, pursuant to an effective
registration statement under the Securities Act;

2



--------------------------------------------------------------------------------



 



provided that a Public Offering shall not include an offering made in connection
with a business acquisition or combination pursuant to a registration statement
on Form S-4 or any similar form, or an employee benefit plan pursuant to a
registration statement on Form S-8 or any similar form.
          “Registrable Securities” means, collectively, the CDP Registrable
Securities and the Investor Registrable Securities.
          “Registration Expenses” means all expenses (other than underwriting
discounts and commissions applicable to the sale of Registrable Securities)
incident to the Company’s performance of or compliance with this Agreement,
including without limitation all registration and filing fees, fees and expenses
of compliance with securities or blue sky laws, printing and distributing
expenses, messenger and delivery expenses, fees and expenses of custodians,
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing or quoting the securities on each securities
exchange or quotation service on which similar securities issued by the Company
are then listed or quoted, and fees and disbursements of counsel for the Company
and the underwriters and all independent certified public accountants and other
Persons retained by the Company.
          “Rule 144” means Rule 144 under the Securities Act (or any similar
rule then in force).
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          “Silver Rock” means, collectively, Silver Rock Financial LLC, IN — FP1
LLC, BDIF LLC and CM — NP LLC.
          “Silver Rock Registrable Securities” means (i) all Common Units
acquired by, or issued or issuable to Silver Rock on or after February 18, 2011,
and (ii) all equity securities issued or issuable directly or indirectly with
respect to any Common Units described in clause (i) above by way of a unit or
stock dividend or unit or stock split or in connection with a combination of
units or shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Silver Rock Registrable Securities, such
securities shall cease to be Silver Rock Registrable Securities when they have
been registered and sold under the Securities Act, sold to the public in
compliance with Rule 144 or sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned.
          “Wellington Registrable Securities” means (i) all Common Units
acquired by, or issued or issuable to the Wellington Purchasers on or after the
date hereof, and (ii) all equity securities issued or issuable directly or
indirectly with respect to any Common Units described in clause (i) above by way
of a unit or stock dividend or unit or stock split or in connection with a
combination of units or shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Wellington Registrable Securities, such
securities shall cease to be

3



--------------------------------------------------------------------------------



 



Wellington Registrable Securities when they have been registered and sold under
the Securities Act, sold to the public in compliance with Rule 144 or sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned.
          2. Demand Registrations.
          (a) Requests for Registration.
     (i) At any time after an initial Public Offering, any Demand Right Investor
may request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1 or any similar long-form registration (a
“Long-Form Registration”), or on Form S-3 or any similar short-form registration
(a “Short-Form Registration”) if such a short form is available.
     (ii) All registrations requested pursuant to this Section 2(a) are referred
to herein as “Demand Registrations”. Each request for a Demand Registration (a
“Demand Request”) shall specify the approximate number of Registrable Securities
requested to be registered, the anticipated method or methods of distribution
and the anticipated per share price range for such offering. Within ten
(10) days after receipt of any such Demand Request, the Company will give
written notice of such requested registration (which shall specify the intended
method of disposition of such Registrable Securities) to all other holders of
Registrable Securities (a “Company Notice”) and the Company will include
(subject to the provisions of this Agreement) in such registration, all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within thirty (30) days after the delivery of
such Company Notice; provided that any such other holder may withdraw its
request for inclusion at any time prior to executing the underwriting agreement
or, if none, prior to the applicable registration statement becoming effective.
          (b) Long-Form Registrations. The Demand Right Investors shall
collectively be entitled to initiate three (3) Long-Form Registrations; provided
that any such Long-Form Registration must include the registration of
Registrable Securities which yield at least $10,000,000 of net proceeds to the
sellers of such Registrable Securities; provided further, that (i) any such
Long-Form Registration by any Demand Right Investor shall count toward the limit
of three (3) Long-Form Registrations, notwithstanding the nonparticipation of
any other Demand Right Investor in such Long-Form Registration, and (ii) if any
registration is withdrawn at the request of the Demand Right Investor initiating
such Demand Registration after such registration was initiated hereunder, such
registration shall count as a Long-Form Registration notwithstanding such
withdrawal. The Company will pay all Registration Expenses in connection with
any registration initiated as a Long-Form Registration whether or not it has
become effective.
          (c) Short-Form Registrations. The Demand Right Investors shall be
entitled to initiate unlimited Short-Form Registrations; provided that any such
Short-Form Registration must include the registration of Registrable Securities
which yield at least $5,000,000 of net proceeds to the sellers of such
Registrable Securities. Demand Registrations by the Demand Right Investor
initiating such Demand Registration will be Short-Form Registrations whenever

4



--------------------------------------------------------------------------------



 



the Company is permitted to use any applicable short form. After the Company has
become subject to the reporting requirements of the Exchange Act, the Company
will use its reasonable best efforts to make Short-Form Registrations on Form
S-3 available for the sale of Investor Registrable Securities. The Company will
pay all Registration Expenses in connection with any registration initiated as a
Short-Form Registration by a Demand Right Investor whether or not it has become
effective.
          (d) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company that, in
their opinion, inclusion of the number of Investor Registrable Securities and,
if permitted hereunder, other securities, requested to be included in such
offering exceeds the number of Registrable Securities and other securities, if
any, which can be sold in an orderly manner in such offering within a price
range acceptable to the Demand Right Investor initiating such Demand
Registration pursuant to Section 2(a) and without adversely affecting the
marketability of the offering, then the Company will include in such Demand
Registration (A) first, the number of Investor Registrable Securities requested
to be included in such Demand Registration, pro rata from among the holders of
such Investor Registrable Securities according to the number of Registrable
Securities requested by them to be so included, and (B) second, any other
securities of the Company requested to be included in such registration, in such
manner as the Company may determine.
          (e) Restrictions on Demand Registrations.
     (i) The Company will not be obligated to file any registration statement
with respect to any Demand Registration within 180 days after (A) the effective
date of a previous Demand Registration, (B) the date any previously requested
Demand Registration was withdrawn at the request of the Demand Right Investor
initiating such Demand Registration (other than a withdrawal as permitted under
Section 2(e)(ii)), or (C) the effective date of a previous registration
statement filed by the Company covering a firm commitment Public Offering;
provided, that in any registration statement described in clauses (A) and (C),
there were included in such registration statement not less than 80% of the
number of Investor Registrable Securities requested to be included.
     (ii) The Company may postpone for up to 90 days the filing or the
effectiveness of a registration statement for a Demand Registration if the
Company determines that such Demand Registration would reasonably be expected to
have a material adverse effect on any proposal or plan by the Company or any of
its subsidiaries to engage in any acquisition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer,
reorganization or similar transaction; provided that in such event the Demand
Right Investor initiating such Demand Registration pursuant to Section 2(a) will
be entitled to withdraw such request and, if such request is withdrawn, such
Demand Registration will not count as one of the permitted Demand Registrations
hereunder and the Company will pay all Registration Expenses in connection with
such requested registration. The Company may use the provisions of this clause
(ii) to delay a Demand Registration initiated by a Demand Right Investor only
once during any twelve-month period.

5



--------------------------------------------------------------------------------



 



          (f) Selection of Underwriters. If a requested registration pursuant to
this Section 2 involves an underwritten offering, the underwriter or
underwriters thereof shall be selected by the holders of at least a majority of
Investor Registrable Securities as to which registration has been requested and
shall be acceptable to the Company; provided, that the Company shall not
unreasonably withhold its acceptance of any proposed underwriters.
          3. Piggyback Registrations.
          (a) Right to Piggyback.
     (i) Whenever the Company proposes to register any of its Common Units under
the Securities Act for its own account or for the account of any holder of
Common Units (other than (i) pursuant to a Demand Registration (in which case,
the ability of a holder of Registrable Securities to participate in such Demand
Registration shall be governed by Section 2 hereof, including Section 2(a)(ii)
hereof), (ii) pursuant to a registration statement on Form S-4 or S-8 or any
similar or successor form and other than in connection with a registration the
primary purpose of which is to register debt securities (i.e., in connection
with a so-called “equity kicker”), and (iii) in connection with an initial
Public Offering) (a “Piggyback Registration”), the Company will give prompt
written notice to all holders of Registrable Securities of its intention to
effect such a registration and of such holders’ rights under this
Section 3(a)(i). Upon the written request of any holder of Registrable
Securities (which request shall specify the Registrable Securities intended to
be disposed of by such holder and the intended method of disposition thereof),
the Company shall include in such registration (subject to the provisions of
this Agreement) all Registrable Securities requested to be registered pursuant
to this Section 3(a)(i), subject to Section 3(b)(i) below, with respect to which
the Company has received written requests for inclusion therein within thirty
(30) days after the receipt of the Company’s notice; provided that any such
other holder may withdraw its request for inclusion at any time prior to
executing the underwriting agreement or, if none, prior to the applicable
registration statement becoming effective.
     (ii) If in connection with an initial Public Offering by the Company, the
Company intends to register under the Securities Act any Common Units for the
account of any holder of Common Units, then such registration will also be a
“Piggyback Registration” for purposes of this Agreement and the Company will
give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and of such holders’ rights under this
Section 3(a)(ii). Upon the written request of any holder of Registrable
Securities (which request shall specify the Registrable Securities intended to
be disposed of by such holder and the intended method of disposition thereof),
the Company shall include in such registration (subject to the provisions of
this Agreement) all Registrable Securities requested to be registered pursuant
to this Section 3(a)(ii), subject to Section 3(b)(ii) below, with respect to
which the Company has received written requests for inclusion therein within
thirty (30) days after the receipt of the Company’s notice; provided that any
such other holder may withdraw its request for inclusion at any time prior to
executing the underwriting agreement or, if none, prior to the applicable
registration statement becoming effective. For the avoidance of doubt, an
initial Public Offering by the Company in which the Company does not intend to
register

6



--------------------------------------------------------------------------------



 



under the Securities Act any Common Units for the account of any holder of
Common Units shall not be considered a Piggyback Registration for purposes of
this Agreement, and the Company shall not be obligated to provide notice or
registration rights to any holders of Registrable Securities in connection with
such a registration.
          (b) Priority on Primary Registrations.
     (i) If a Piggyback Registration under Section 3(a)(i) is in part an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company and without adversely affecting the marketability of the offering,
then the Company will include in such registration (i) first, the securities the
Company proposes to sell, (ii) second, up to 50% of the Investor Registrable
Securities requested to be included in such registration, (iii) third, the
Registrable Securities requested to be included in such registration, pro rata
from among the holders of such Registrable Securities according to the number of
Registrable Securities requested by them to be so included, and (iv) fourth, any
other securities requested to be included in such registration, in such manner
as the Company may determine.
     (ii) If a Piggyback Registration under Section 3(a)(ii) is in part an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company and without adversely affecting the marketability of the offering,
then the Company will include in such registration (i) first, the securities the
Company proposes to sell and (ii) second, the Registrable Securities and any
other securities requested to be included in such registration, pro rata from
among the holders of such Registrable Securities and such other securities
according to the number of Registrable Securities and such other securities
requested by them to be so included.
          (c) Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the holders initially requesting such
registration and without adversely affecting the marketability of the offering,
then the Company will include in such registration (i) first, up to 50% of the
Investor Registrable Securities requested to be included in such registration,
(ii) second, the Registrable Securities requested to be included in such
registration, pro rata from among the holders of such Registrable Securities
according to the number of Registrable Securities requested by them to be so
included, and (iii) third, any other securities requested to be included in such
registration, in such manner as the Company may determine.

7



--------------------------------------------------------------------------------



 



          (d) Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration whether or not such
Piggyback Registration has become effective.
          4. Holdback Agreements.
          (a) Each holder of Registrable Securities hereby agrees (i) not to
effect any sale or distribution of Common Units, or any securities convertible
into or exchangeable or exercisable for Common Units, during the seven (7) days
prior to and the 180-day period beginning on the effective date of an initial
Public Offering (except as part of such initial Public Offering), unless the
underwriters managing such initial Public Offering otherwise agree (which
agreement shall be equally applicable to all holders of Registrable Securities)
and (ii) to execute and deliver any reasonable agreement which is consistent
with the provisions of clause (i) of this Section 4(a) and which may be required
by the underwriters managing such initial Public Offering. The foregoing
provisions of this Section 4(a) shall be applicable to the holders of
Registrable Securities only if (and only for so long as) all directors and
executive officers of the Company and each holder of 5% or more of the Company’s
Common Units are subject to the same restrictions and agreements. Any
discretionary waiver or termination of such restrictions or agreements by the
Company or the underwriters shall apply pro rata to all holders of Registrable
Securities based on the number of Registrable Securities held by them.
          (b) The Company will not effect any sale or distribution of Common
Units, or any securities convertible into or exchangeable or exercisable for
Common Units, during the seven (7) days prior to and during the 180-day period
beginning on the effective date of an initial Public Offering (except as part of
such initial Public Offering), unless the underwriters managing such initial
Public Offering otherwise agree (which agreement shall be equally applicable to
all holders of Registrable Securities).
          5. Registration Procedures. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, the Company will use its best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:
          (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected pursuant to Section 6(b) below
copies of all such documents proposed to be filed, which documents will be
subject to the prompt review and reasonable comment of such counsel), and upon
filing such documents, the Company shall promptly notify in writing such counsel
of the receipt by the Company of any written comments by the SEC with respect to
such registration statement or prospectus or any amendment or supplement thereto
or any written request by the SEC for the amending or supplementing thereof or
for additional information with respect thereto;
          (b) notify each holder of Registrable Securities of the effectiveness
of each registration statement filed hereunder and prepare and file with the SEC
such amendments and

8



--------------------------------------------------------------------------------



 



supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than 180 days or, if such registration statement relates to
an underwritten offering, such longer period as, in the opinion of counsel for
the underwriters, a prospectus is required by law to be delivered in connection
with sales of Registrable Securities by any underwriter or dealer or such
shorter period as will terminate when all of the securities covered by such
registration statement have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act), and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement and cause the prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act;
          (c) furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;
          (d) use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions in
the United States of America as any seller reasonably requests and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction in any jurisdiction where it is not
so subject or (iii) consent to general service of process (i.e., service of
process which is not limited solely to securities law violations) in any such
jurisdiction in any jurisdiction where it is not so subject);
          (e) promptly notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the discovery of the happening of
any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and, at the request of any such
seller, the Company will, as soon as reasonably practicable, file and furnish to
all sellers a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;
          (f) cause all such Registrable Securities to be listed or quoted on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted;

9



--------------------------------------------------------------------------------



 



          (g) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
          (h) enter into such customary agreements (including underwriting
agreements in customary form) and take all such other customary actions as the
holders of a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a split or a combination of stock or units); provided that no holder
of Registrable Securities shall have any indemnification or contribution
obligations inconsistent with Section 7 hereof;
          (i) make available for inspection upon reasonable notice during the
Company’s regular business hours by any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any such underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information and participate in due diligence sessions reasonably
requested by any such underwriter, attorney, accountant or agent in connection
with such registration statement;
          (j) otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement covering the period of at least
twelve (12) months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (k) use reasonable best efforts to prevent the issuance of any stop
order (“Stop Order”) suspending the effectiveness of a registration statement,
or of any order suspending or preventing the use of any related prospectus or
suspending the qualification of any securities included in such registration
statement for sale in any jurisdiction, and, in the event of such issuance, the
Company shall immediately notify the holders of Registrable Securities included
in such registration statement of the receipt by the Company of such
notification and shall use its best efforts promptly to obtain the withdrawal of
such order;
          (l) use its best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities, and
cooperate and assist with any filings to be made with the Financial Industry
Regulatory Authority;
          (m) obtain one or more “cold comfort” letters, dated the effective
date of such registration statement (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement), signed by the Company’s independent public accountants
in customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing underwriter may reasonably expect and
reasonably satisfactory to the holders of a majority of the Registrable
Securities being sold reasonably request; and

10



--------------------------------------------------------------------------------



 



          (n) provide a legal opinion of the Company’s outside counsel, dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement) in customary form and covering such matters of the
type customarily covered by legal opinions of such nature if requested by the
managing underwriter.
If any such registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of the Company and if in such holder’s
sole and exclusive judgment, such holder is or might be deemed to be an
underwriter or a controlling person of the Company, such holder shall have the
right to (i) require the insertion therein of language, in form and substance
satisfactory to such holder and presented to the Company in writing and not
inconsistent with the rules and regulations of the SEC, to the effect that the
holding by such holder of such securities is not to be construed as a
recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar Federal statute then in force,
require the deletion of the reference to such holder; provided, that with
respect to this clause (ii), if requested by the Company, such holder shall
furnish to the Company an opinion of counsel to such effect, which opinion and
counsel shall be reasonably satisfactory to the Company.
          6. Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all Registration
Expenses, will be borne by the Company.
          (b) In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and disbursements of one
(1) counsel chosen by the holders of a majority of the Registrable Securities
initially requesting such registration (which counsel shall be retained to
represent all such holders). Holders of Registrable Securities shall bear all
underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities sold by them and the fees and disbursements of more than
one counsel to such holders.
          7. Indemnification.
          (a) By the Company. The Company agrees to, and will cause each of its
subsidiaries to agree to, indemnify, to the fullest extent permitted by law,
each holder of Registrable Securities, its officers, directors, members,
employees, agents, stockholders and general and limited partners and each Person
who controls such holder (within the meaning of the Securities Act and Exchange
Act) against any and all losses, claims, damages, liabilities and expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof),
joint or several, arising out of or based upon any untrue or alleged untrue
statement of material fact contained in any registration statement, reports
required and other documents filed under the Exchange Act and incorporated by
reference into any registration statement to the extent so incorporated,
prospectus or preliminary prospectus or any amendment thereof or supplement

11



--------------------------------------------------------------------------------



 



thereto, together with any documents incorporated therein by reference, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation or
alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation and relating to action or
inaction in connection with any such registration, disclosure document or other
document and shall reimburse such holder, officer, director, member, employee,
agent, stockholder, partner or controlling Person for any legal or other
expenses, including any amounts paid in any settlement effected with the consent
of the Company, which consent will not be unreasonably withheld or delayed,
incurred by such holder, officer, director, member, employee, agent,
stockholder, partner or controlling Person in connection with the investigation
or defense of such loss, claim, damage, liability or expense, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such holder expressly for use therein. In connection with an
underwritten offering, the Company will indemnify such underwriters, their
officers, directors, agents and employees and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.
          (b) By the Holders. In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder will
furnish to the Company in writing such information and affidavits about such
holder as the Company reasonably requests for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, will
indemnify the Company, its directors and officers and each Person who controls
the Company (within the meaning of the Securities Act) and the other holders of
Registrable Securities against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such holder which authorizes its use in the applicable document;
provided, that the obligation to indemnify will be individual, not joint and
several, for each holder and will be limited to the net amount of proceeds
received by such holder from the sale of Registrable Securities pursuant to such
registration statement.
          (c) Claim Procedures. Any Person entitled to indemnification hereunder
will (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice will not impair any Person’s right to indemnification hereunder to
the extent such failure has not prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit the indemnifying party to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent it may wish, with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party will not be subject to
any liability for any settlement made by the indemnified party without its
consent (but such consent will not be unreasonably withheld or delayed) and the
indemnifying party shall not, without the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof, a release from all liability in
respect of

12



--------------------------------------------------------------------------------



 



such claim or litigation provided by the claimant or plaintiff to such
indemnified party. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim will not be obligated to pay (i) the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim or (ii) any settlement made by any indemnified party without such
indemnifying party’s consent (but such consent will not be unreasonably
withheld).
          (d) Contribution. If the indemnification provided for in this
Section 7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding. In no event shall
any holder of Registrable Securities be required to contribute an amount greater
than the dollar amount by which the proceeds received by such holder of
Registrable Securities with respect to the sale of any Registrable Securities
exceed the amount of any damages that such holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentations (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The contribution
provided for in this Section 7(d) shall remain in full force and effect
regardless of any investigation made by or on behalf of any indemnified party.
          (e) Survival. The indemnification provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, agent or employee and each
other Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such indemnified party
(within the meaning of the Securities Act), and will survive the transfer of
securities.
          8. Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such

13



--------------------------------------------------------------------------------



 



Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided that no holder of Registrable Securities will be required to sell more
than the number of Registrable Securities that such holder has requested the
Company to include in any registration), (b) completes and executes all
customary questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such holder, such holder’s ownership and title to the
Registrable Securities, such holder’s intended method of distribution, and such
other representations and warranties are customarily provided by selling
shareholders in underwritten offerings) or to undertake any indemnification or
contribution obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 7, and (c) complies with all
applicable federal and state securities laws in connection with such
registration.
          9. Rule 144 Reporting. With a view to making available to the holders
of Registrable Securities the benefits of certain rules and regulations of the
SEC which may permit the sale of the Registrable Securities to the public
without registration, the Company agrees at its expense to use its best efforts
to:
          (a) make and keep adequate current public information available,
within the meaning of Rule 144, at all times after it has become subject to the
reporting requirements of the Exchange Act;
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Securities Act and Exchange Act
(after it has become subject to such reporting requirements); and
          (c) so long as any party hereto owns any Registrable Securities,
furnish to such Person forthwith upon request, a written statement by the
Company as to its compliance with the reporting requirements of said Rule 144
(at any time commencing 90 days after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public), the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements); a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as such Person may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.
          10. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered if delivered
personally, sent via a nationally recognized overnight courier, or sent via
facsimile or e-mail to the recipient, or if sent by certified or registered
mail, return receipt requested, will be deemed to have been given two
(2) business days thereafter. Such notices, demands and other communications
shall be sent to any

14



--------------------------------------------------------------------------------



 



holder of Registrable Securities at such holder’s last address on the records of
the Company, and to the Company at the address indicated below:
To the Company:
Diamond Resorts Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David Palmer
Facsimile: (702) 798-8840
with a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
To Guggenheim:
DRP Holdco, LLC
135 East 57th Street
6th Floor
New York, NY 10022
Attention: Kaitlin Trinh
Facsimile: (212) 644-8396
with copies, which shall not constitute notice, to:
Guggenheim Partners
100 Wilshire Boulevard — Suite 500
Santa Monica, California 90401
Attention: Zachary D. Warren
Facsimile: (310) 576-1271
and
Guggenheim Investment Management, LLC
135 East 57th Street
6th Floor
New York, NY 10022
Attention: William Hagner
Facsimile: (212) 644-8396
and

15



--------------------------------------------------------------------------------



 



Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Attention: Richard Astle
Facsimile: (312) 853-7036
To Silver Rock:
Silver Rock Financial LLC
1250 Fourth Street
Santa Monica, CA 90401
Attention: General Counsel
Facsimile: (310) 570-4599
with a copy, which shall not constitute notice, to:
Maron & Sandler
1250 Fourth Street
Santa Monica, CA 90401
Attention: David Kyman
Facsimile: (310) 570-4901
To the Wellington Purchasers:
Wellington Management Company, LLP
280 Congress Street
Boston, MA 02210
Attention: Legal and Compliance Department
Facsimile: (617) 289-5699
E-Mail: seclaw@wellington.com
; provided that any notices or communications to any Wellington Purchaser shall
be sent only to the Legal and Compliance Department at Wellington Management
Company, LLP, and neither the Company nor any other party hereto shall send
notices or communications to any other Person on behalf of any Wellington
Purchaser without the prior written consent of a member of the Legal and
Compliance Department at Wellington Management Company, LLP.
with a copy, which shall not constitute notice, to:
Greenberg Traurig
One International Place
Boston, MA 02210
Attention: Bradley A. Jacobson

16



--------------------------------------------------------------------------------



 



Facsimile: (617) 279-8402
To CDP:
Cloobeck Diamond Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
With a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
To 1818 Partners:
1818 Partners, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840
With a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
or such other address, telecopy number or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party.
          11. Miscellaneous.
          (a) Remedies. Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any

17



--------------------------------------------------------------------------------



 



bond or other security) for specific performance and for other injunctive relief
in order to enforce or prevent violation of the provisions of this Agreement.
          (b) Entire Agreement; Amendments and Waivers. This Agreement embodies
the complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way (including, but not limited to, the Original Agreement). The provisions
of this Agreement may be amended or waived only upon the prior written consent
of (i) the Company, (ii) the holders of a majority of the number of CDP
Registrable Securities, and (iii) the holders of a majority of the number of
Investor Registrable Securities; and any amendment to which such written consent
is obtained will be binding upon the Company and all holders of Registrable
Securities.
          (c) Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, including any corporation which is a successor to
the Company.
          (d) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
          (e) Counterparts; Facsimile. This Agreement may be executed
simultaneously in two or more counterparts (each of which may be transmitted via
facsimile), any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.
          (f) Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
          (g) GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEVADA.
          (h) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.

18



--------------------------------------------------------------------------------



 



          (i) Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL
ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
STATE OR FEDERAL COURT IN OR FOR CLARK COUNTY, NEVADA AND EACH PARTY TO THIS
AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY
SUCH SUIT, LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES
ANY CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (j) Mandatory Mediation. The parties hereto shall, and shall cause
their respective Affiliates to, resolve any dispute, controversy or claim
arising out of or in connection with this Agreement and any transactions
contemplated hereby (a “Dispute”) in accordance with the following procedures:
within thirty (30) business days after any party has served written notice on
the other party, such Dispute shall be submitted to the Las Vegas, Nevada office
of JAMS for mediation. The mediation shall take place in Nevada. Notwithstanding
anything contained in this Agreement to the contrary, in no event will any party
be obligated to participate in any mediation for more than 30 business days.
          (k) No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
          (l) Transfer. Prior to transferring any Registrable Securities (other
than a transfer pursuant to which such securities cease to be Registrable
Securities) to any Person, the Person transferring such Registrable Securities
will cause the prospective transferee to execute and deliver to the Company, a
joinder to this Agreement substantially in the form of Exhibit A hereto pursuant
to which the prospective transferee agrees to be bound by this Agreement to the
same extent as the Person transferring such Registrable Securities with respect
to the Registrable Securities so transferred.
          (m) Issuance by the Company of Additional Common Units. The parties
hereto hereby acknowledge that, after the date hereof, the Company may issue
additional Common Units to certain Persons (the “New Members”). In connection
with any such issuance, the parties hereto agree that the Company may grant (but
shall be under no obligation to grant) such New Members rights substantially
similar to the rights granted to the holders of CDP Registrable Securities
hereunder (provided that, if such grant is made, each such New Member is also
subject to the obligations of holders of CDP Registrable Securities hereunder)
by causing each such New Member to execute a joinder to this Agreement
substantially in the form of Exhibit A hereto.
* * * * *

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Second
Amended and Restated Registration Rights Agreement as of the date first above
written.

            COMPANY:

DIAMOND RESORTS PARENT, LLC
      By:   /s/ David F. Palmer         Name:   David F. Palmer        Title:  
President and Chief Financial Officer        CDP:

CLOOBECK DIAMOND PARENT, LLC
      By:   /s/ Stephen J. Cloobeck         Name:   Stephen J. Cloobeck       
Title:   Sole Manager        GUGGENHEIM:

DRP HOLDCO, LLC
      By:   /s/ Zachary D. Warren         Name:   Zachary D. Warren       
Title:   Authorized Person     

[signature pages continue]
[Signature Page to this Second Amended and Restated Registration Rights
Agreement]

 



--------------------------------------------------------------------------------



 



            SILVER ROCK:

SILVER ROCK FINANCIAL LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its:
       Authorized Signatory        IN — FP1 LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its:
       Authorized Signatory        BDIF LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its:
       Authorized Signatory        CM — NP LLC
      By:   /s/ Jeff Green         Name:   Jeff Green        Its:
       Authorized Signatory   

[signature pages continue]
[Signature Page to this Second Amended and Restated Registration Rights
Agreement]

 



--------------------------------------------------------------------------------



 



                  WELLINGTON PURCHASERS:    
 
                THE HARTFORD GROWTH OPPORTUNITIES FUND    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    
 
                HARTFORD GROWTH OPPORTUNITIES HLS FUND    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    
 
                QUISSETT INVESTORS (BERMUDA) L.P.    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    
 
                QUISSETT PARTNERS, L.P.    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    

[signature pages continue]
[Signature Page to this Second Amended and Restated Registration Rights
Agreement]

 



--------------------------------------------------------------------------------



 



                  THE HARTFORD CAPITAL APPRECIATION FUND    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    
 
                BAY POND PARTNERS, L.P.    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    
 
                BAY POND INVESTORS (BERMUDA) L.P.    
 
                By: Wellington Management Company, LLP
As investment adviser    
 
           
 
  By:   /s/ Steven M. Hoffman    
 
           
 
      Name: Steven M. Hoffman    
 
      Title:   Vice President & Counsel    

[signature pages continue]
[Signature Page to this Second Amended and Restated Registration Rights
Agreement]

 



--------------------------------------------------------------------------------



 



                  CDP:    
 
                1818 PARTNERS, LLC    
 
                By: Chautauqua Management, LLC
Its: Member    
 
           
 
  By:   /s/ David F. Palmer    
 
           
 
      Name: David F. Palmer    
 
      Title:   Sole Manager    

[Signature Page to this Second Amended and Restated Registration Rights
Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF JOINDER TO
SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
          THIS JOINDER to the Second Amended and Restated Registration Rights
Agreement, dated as of July 21, 2011, by and among Diamond Resorts Parent, LLC,
a Nevada limited liability company (the “Company”), and certain securityholders
of the Company (the “Agreement”), is made and entered into as of _________ by
and between the Company and _________________ (“Holder”). Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Agreement.
          WHEREAS, Holder has acquired _____ Common Units from __________.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Joinder hereby agree as
follows:
          1. Agreement to be Bound. Holder hereby (i) acknowledges that it has
received and reviewed a complete copy of the Agreement and (ii) agrees that upon
execution of this Joinder, it shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto. In addition, Holder hereby
agrees that all Common Units held by Holder shall be deemed [CDP Registrable
Securities/Guggenheim Registrable Securities/Silver Rock Registrable
Securities/Wellington Registrable Securities] and Registrable Securities for all
purposes of the Agreement.
          2. Successors and Assigns. Except as otherwise provided herein, this
Joinder shall bind and inure to the benefit of and be enforceable by the Company
and its successors, heirs and assigns and Holder and any subsequent holders of
Registrable Securities and the respective successors, heirs and assigns of each
of them, so long as they hold any Registrable Securities.
          3. Notices. For purposes of Section 10 of the Agreement, all notices,
demands or other communications to the Holder shall be directed to:
[Name]
[Address]
          4. Counterparts. This Joinder may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
          5. Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the state of Delaware, without giving effect to any
rules, principles or provisions of choice of law or conflict of laws.
          6. Descriptive Headings. The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Joinder to
the Second Amended and Restated Registration Rights Agreement as of the date set
forth in the introductory paragraph hereof.

            DIAMOND RESORTS PARENT, LLC
      By:           Name:           Title:           [HOLDER]
      By:           Name:           Title:        

 